Opinion issued September 4, 2003











In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-03-00635-CR
____________

CHAUNCEY GNOVELL HARDY, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 176th District Court
Harris County, Texas
Trial Court Cause No. 9410617



MEMORANDUM  OPINION
	We are without jurisdiction to entertain this appeal.  Appellant was
sentenced in this case on May 5, 2003.  No motion for new trial was filed.  The
deadline for filing notice of appeal was therefore June 4, 2003, 30 days after
sentencing.  See Tex. R. App. P. 26.2(a)(1). 
	Notice of appeal was filed on June 10, 2003, six days after the deadline.
Although the notice of appeal was filed within the 15-day time period for filing a
motion for extension of time to file notice of appeal, no such motion for extension of
time was filed.  See Tex. R. App. P. 26.3.
	We also note that the trial court's certification of defendant's right of appeal
states that this is a plea-bargained case and the defendant has no right of appeal.  See
Tex. R. App. P. 25.2(a), (d).
	Accordingly, we dismiss the appeal for lack of jurisdiction.  Slaton v. State,
981 S.W.2d 208, 209-10 (Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519, 522
(Tex. Crim. App. 1996); Tex. R. App. P. 25.2(d).
	All pending motions are denied as moot.
	It is so ORDERED.
PER CURIAM
Panel consists of Justices Taft, Jennings, and Hanks.
Do not publish.  Tex. R. App. P. 47.2(b).